DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/02/2022 has been entered.  Claims 1-3, 6-8, 12, 14, 17-18, and 21-24 remain pending in the application.  Claims 9, 13, and 19-20 have been cancelled.  Claims 4-5, 10-11, and 15-16 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Matthew L. Koziarz (Reg. No. 53,154) on 06/23/2022.

The following claims of the application have been amended as follows:

1. (Currently Amended) A vane arc segment comprising: 
an airfoil piece defining first and second platforms and a hollow airfoil section having an internal cavity and extending between the first and second platforms, the first platform defining a gaspath side, a non-gaspath side, and a flange projecting from the non-gaspath side, the flange defining a radial top face, an inside surface that bounds to a portion of the internal cavity, and an outside surface opposite the inside surface; 
support hardware supporting the airfoil piece via the flange; and 
a conformal thermal insulation blanket extending across the radial top face of the flange.

22. (Currently Amended) The vane arc segment as recited in claim 1, wherein, with respect to the first and second platforms and the hollow airfoil section, the airfoil piece is a continuous one-piece body.

23. (Currently Amended) The vane arc segment as recited in claim 1, wherein the conformal thermal insulation blanket extends [[up]] along the outside surface of the flange, along a portion of 

The above changes to the claims have been made to address claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Whittle et al. (US 2020/0248569 A1), Schiavo et al. (U.S. 8,292,580), and Carrier et al. (U.S. 4,768,924).
	Regarding claim 1, the prior art of record fails to disclose or suggest of the conformal thermal insulation blanket extending across the radial top face of the flange.
	Claims 2-8, 10-11, and 22-24 are allowable, as they are dependent on claim 1.
Regarding claims 12, the prior art of record fails to disclose or suggest of a slot within the spar platform wherein a spring is located within the slot that clamps the conformal thermal insulation blanket.  
Claims 14-18 are allowable, as they are dependent on claim 12.
Claim 21 is allowable for the same reasons set forth in claim 12.

Election/Restrictions
Independent claims 1, 12, and 21 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 09/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4-5 and 10-11 (dependent claims of claim 1), and claims 15-16 (dependent claims of claim 12) are no longer withdrawn from consideration because independent claims 1 and 12 are allowable.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        06/23/2022